EDWARD S. SMITH, Circuit Judge.
The final judgment of the United States Claims Court, Bauunternehmung v. United States, 10 Cl.Ct. 672 (1986) (summary judgment), affirmed the final decision of the Armed Services Board of Contract Appeals, ASBCA No. 23055, 82-1 BCA (CCH) 1115,685, and denied Bauuntemehmung’s claims for equitable adjustment under the contract to construct two jet fuel storage tanks. On the basis of the Claims Court’s thorough and well-reasoned opinion, said final judgment is affirmed.
AFFIRMED.